Kuhn, J.
(dissenting). Accepting the proof offered in support of plaintiffs’ case in the light most favorable to their contention, I am convinced that there was no evidence of any negligence on the part of the defendant to warrant the submission of the case to the jury. The testimony discloses that the young man had a piece of cord in his hand and was apparently taking down some Christmas decorations, and that he inadvertently dropped it in the aisle. There is no proof that it was in the aisle before the moment that it was discovered by Mrs. Blaustein, the daughter of *454the plaintiff who saw it when she felt it, according to her claim, against her foot, and that immediately thereafter, upon'turning, she saw her mother fall to the floor. The evidence, therefore, as to the length of time that the cord was on the floor would clearly indicate that it was only a second or two from the time \yhen the cord was first seen by any one to the time of the accident. There is no evidence that the defendant knew, or in the exercise of reasonable care ought to have known of the presence of the cord in the aisle, or that there was any negligence .on its part in failing to remove it. Accepting the plaintiffs’ theory of the case, in my opinion what occurred was simply an unavoidable accident, for which the defendant should not be held responsible. I am of the opinion that the learned judge might properly have directed a verdict for the defendant, as he intimates he- should have in his denial of the motion for a new trial, and that there was no error in allowing the verdict of the jury to stand in finding that the plaintiff had no cause for action. I therefore cannot concur with the opinion of the Chief Justice.
The judgment should be affirmed.
Brooke and Fellows, JJ., concurred with Kuhn, J.